LAWRENCE E. MOONEY, Judge,
dissenting in part and concurring in part.
I dissent from Section II B of the principal opinion, which holds the trial court erred in granting wife’s motion to dismiss.
The case presents a simple and common scenario. Parties to a divorce entered into a detailed settlement agreement specifying when maintenance might be modified. They dutifully sought to have the trial judge incorporate the separation agreement into the court’s judgment. But the preprinted form for dissolution judgments required that the judge characterize the maintenance as being either “not subject to modification” or “subject to modification,” pursuant to a local court rule. Local Rule 68.10(1), Twenty-first Judicial Circuit, St. Louis County, Missouri. The parties and judge sensibly and correctly characterized the maintenance as “subject to modification” because, if the specified circumstances outlined in their agreement occurred, it would indeed be modifiable. Thus, the dissolution judgment specified the conditions that might lead to modification and characterized the maintenance as modifiable given the two preprinted choices the form offered.
This choice of the preprinted designation of the maintenance as modifiable does not negate the parties’ detailed settlement agreement, which was incorporated into the judgment, This choice of the preprint-ed designation should be harmonized with the settlement agreement; they are both *473part of the same judgment. See Boden v. Boden, 229 S.W.3d 169, 173 (Mo. App. E.D. 2007). Both law and logic command that we should avoid an interpretation that renders some provisions meaningless and that specific agreement by the parties will always trump contradictory preprinted general language. See Transit Cas. Co. in Receivership v. Certain Underwriters at Lloyd’s of London, 963 S.W.2d 392, 397 (Mo. App. W.D. 1998). And here it is worth remembering that the preprinted language is not even contradictory, but rather incomplete. The preprinted language provided that the maintenance is “subject to modification,” but didn’t specify the circumstances that would render it modifiable. Of course, that is exactly why the parties and the trial judge incorporated the separation agreement into the judgment, so that the circumstances that might allow for modification would be unmistakable. The principal opinion renders the detailed separation agreement incorporated into the dissolution judgment meaningless.
Because the parties negotiated a separation agreement that allowed maintenance only under specified circumstances that have not occurred, the maintenance is not modifiable absent those circumstances. Thus, I would affirm the trial court’s dismissal of the motion to modify.
I fully concur in Section II C of the principal opinion denying appellant’s points II and III.